UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1596


STEPHEN ALAN ALBERTS, II, Ed.D.,

                Plaintiff – Appellant,

          v.

WHEELING JESUIT UNIVERSITY,

                Defendant – Appellee,

          and

DR. LETHA ZOOK,

                      Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00109-FPS-JES)


Submitted:   November 30, 2011              Decided:   January 9, 2012


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Alan Alberts, II, Appellant Pro Se. Jacob A. Manning,
Christopher Paull Riley, DINSMORE & SHOHL, LLP, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephen Alan Alberts, II, appeals the district court’s

order   granting        summary    judgment    on   his    retaliation     claims

brought pursuant to Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), and the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C.

§§ 621 to 634 (2006).             We have reviewed the record and find no

reversible error or evidence of judicial bias.                Accordingly, we

affirm for the reasons stated by the district court.                Alberts v.

Wheeling      Jesuit    University,    No.    5:09-cv-00109-FPS-JES      (N.D.W.

Va. May 25, 2011).          We dispense with oral argument because the

facts   and    legal    contentions     are   adequately    presented     in   the

materials      before    the   court   and    argument    would   not    aid   the

decisional process.



                                                                         AFFIRMED




                                         2